Citation Nr: 1338783	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-03 783	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for bilateral meibomianitis and corneal scars, right eye, to include the propriety of the rating reduction from 20 percent to noncompensable, effective May 1, 2007, and entitlement to an evaluation in excess of 10 percent on or after October 6, 2011.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978 and from May 1982 to August 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Acting Veterans Law Judge in July 2010 at the RO.  A transcript is of record.  The Board remanded the case for further development in September 2011.  In a November 2012 rating decision (mailed January 2013), the Agency of Original Jurisdiction (AOJ) increased the evaluation of the right eye disability to 10 percent, effective from October 6, 2011.  The case has since been returned to the Board for appellate review, and the issue has again been recharacterized to more accurately reflect the current status of the claims.


FINDING OF FACT

On August 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In this case, the Veteran submitted a signed "Appeals Satisfaction Notice" in August 2013, indicating that he wished to withdraw any remaining issue contained in his recent Board remand order.  The above-noted issue was the only issue that was remanded by the Board and/or readjudicated by the AOJ.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.

The Board acknowledges the presence of the October 2013 electronic brief submitted by the Veteran's representative, which is the only additional document in the Virtual VA and VBMS electronic claims files pertinent to the present appeal.  Nonetheless, the Board notes that the Veteran did not file a new notice of disagreement and substantive appeal following his withdrawal in August 2013, and the content of the brief does not indicate otherwise.  Thus, the issue on appeal was withdrawn, and the Board finds that the arguments contained in the brief have been rendered moot as to this appeal.  38 C.F.R. § 20.204(c).


ORDER

The appeal is dismissed.



	_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


